DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I invention (claim 1-10) in the reply filed on 04/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-17 are thus withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/22/2022.

Non-Compliant Claim Identifier
The identifier of claim 11-17 need be remarked as withdrawn since these claims are directed to a non-elected invention in the instant application.  A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 6-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al (CN108380218A) (for applicant’s convenience, machine translation has been used for citations hereof) in view of Sorensen et al (US3451949).
Li et al. discloses a catalyst comprising a first element of cobalt, a second element of nickel and such first element and second element being combined to form a mixture of cobalt nickel alloy and being dispersed onto a magnesium and alumina oxide (example 1-3, table 1-3, para. [0012], [0020], [0021], [0048], [0049], [0055]). 
Regarding claim 1, Li et al does not expressly disclose such catalyst comprising an alkali promoter.   
However, Li et al discloses such catalyst can be used for hydrocarbon reforming and hydrocarbon reforming catalyst can have MgO, La2O3 etc. additives being added for improve the catalyst performance ([0005]). 
 Sorensen et al. disclose alkali metal (potassium) or alkaline earth metal can be used to improve nickel containing catalyst supported onto magnesium aluminum composite oxide carrier (col. 1 lines 33-39, claim 1). 
It would have been obvious for one of ordinary skill in the art to add alkali metal as shown by Sorensen et al. to modify the catalyst composition of Li et al. because by doing so can help provide a catalyst minimizing carbon deposit while altering the character of the catalytically active component as suggested by Sorensen et al (col. 2 lines 63-col.3 line 1, col. 4 lines 25-40). 
Regarding claim 2-3 and 6,10, Li et al. already teaches such limitations as discussed above. 
Regarding claim 7, Sorensen et al. already teaches such limitation as discussed above. 
Regarding claim 8, Li et al. already teaches the nickel cobalt alloy having particle size concentrated between 5-10 nm.  Li et al. disclosed nickel cobalt alloy being nanosized, therefore reads onto the claimed nanocluster in light of the instant specification (see filed specification para. [0021]).  Li et al. already teaches a magnesium aluminum oxide carrier which has at least one of alkaline earth metal and a rare earth metal; and at least one of aluminum, zirconium, molybdenum, and titanium; wherein the alkaline earth metal comprises at least one of magnesium, calcium, strontium, and barium.  Sorensen et al. already teaches the promoter being potassium. 
Regarding claim 9, Li et al. discloses the Ni and Co mass in the catalyst being 12 wt%.   Sorensen et al. further teaches the catalytic metal in the reforming catalyst can be from 2 to 40% by weight (col. 5 lines 12-14).  It would have been obvious for one of ordinary skill in the art to adopt a nickel and cobalt alloy weight ratio as shown by Sorensen et al. to modify the catalyst of Li et al.  for help obtaining a desired hydrocarbon reforming catalyst as suggested by Sorensen et al.   Furthermore, it would have been obvious for one of ordinary skill in the art to adopt same nickel and cobalt alloy weight ratio as that of instantly claimed via routine experimentation (see MPEP 2144. 05 II) for help obtaining a catalyst with desired hydrocarbon reforming performance. 
Claim(s) 4 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al (CN108380218A) (for applicant’s convenience, machine translation has been used for citations hereof) in view of Sorensen et al (US3451949) as applied above, and further in view of Melo Faus et al. (US2012/0015266). 
Regarding claim 4-5, Li et al. in view of Sorensen et al. does not expressly disclose the support comprises a rare earth metal, or rare earth metal being at least one of cerium, lanthanum or praseodymium. 
Melo Faus et al. discloses rare earth metal specifically cerium can be used to promote a magnesium aluminum composite oxide support (claim 1, 18, para. [0014], example 1 para. [0076], Fig. 11-15). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known cerium element as shown by Melo Faus et al.to modify a magnesium aluminum support of Li et al. in view of Sorensen et al. because by doing so can help provide a desired support for hydrocarbon reforming catalyst.  Furthermore, combining known elements (combing cerium with magnesium and aluminum composite oxide support) for predictable results (forming a cerium promoted magnesium aluminum composite oxide support for hydrocarbon reforming catalyst) would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732